Citation Nr: 1810592	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran's Substantive Appeal (VA Form 9) was timely filed his appeal of the denial of service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps September 1983 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2017, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The RO issued a rating decision on February 27, 2012, denying the Veteran's claim for entitlement to service connection for right ear hearing loss, and notice was sent the same day.

2.  After the Veteran filed a timely notice of disagreement, a Statement of the Case was issued on December 17, 2012.

3. The Veteran submitted a timely substantive appeal on February 14, 2013.


CONCLUSION OF LAW

A timely VA Form 9 was filed as to the denial of service connection for right ear hearing loss.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.301(b), 20.302(b), 20.303 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As to whether the Veteran timely filed a VA Form 9, resolution of this issue involves an inquiry based upon the correspondence of record and when it was received, rather than the development of new evidence.  As such, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the issue of the timeliness of the VA Form 9.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, further discussion of the VCAA is unnecessary.

Regulations Governing Substantive Appeals

Per VA regulation and as applicable to this case, a VA Form 9 consists of a properly completed VA Form 9 "Appeal to Board of Veterans' Appeals " or correspondence containing the necessary information.  38 C.F.R. § 20.202.  If the SOC and any prior Supplemental Statements of the Case (SSOC) addressed several issues, the VA Form 9 must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The VA Form 9 should set out specific arguments relating to errors of fact or law made by the RO in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202.

Merits

The Veteran testified and that he submitted his substantive appeal within the one year timeline from the date of his February 27, 2012, rating decision.  The Board finds that the Veteran's testimony is credible and he is competent to report when he submitted the particular document.  Moreover, the Board finds that the evidence of records supports the Veteran's contention as the substantive appeal requesting a hearing is appropriately dated by his hand in February 14, 2013.  Considering the foregoing, the Board finds that the Veteran timely submitted his substantive appeal and adjudication should proceed with the underlying matter. 


ORDER

The Veteran filed a timely VA Form 9 regarding his claim for service connection for right ear hearing loss.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


